Citation Nr: 0122897	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  91-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability, to include a blood disorder, a 
myocardial infarction and hearing loss, as a result of 
medical treatment at a VA medical facility from 1984 to 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to October 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1990 decision by the RO.

The record shows that the RO has entered decisions on claims 
filed by the veteran's widow for dependency and indemnity 
compensation (DIC) and accrued benefits.  The record 
presently before the Board does not establish that an appeal 
of those decisions has been perfected, however.  See, e.g., 
38 C.F.R. § 20.200 (2000) (indicating that an appeal consists 
of a timely filed notice of disagreement and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal).  Accordingly, because the record does 
not contain the requisite jurisdictional documents, the Board 
will not address the claims for DIC and/or accrued benefits 
at the present time.


FINDINGS OF FACT

1.  By a decision entered in April 1998, the Board denied the 
veteran's claim for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability, to include a blood 
disorder, a myocardial infarction and hearing loss, as a 
result of medical treatment at a VA medical facility from 
1984 to 1989; the Board denied reconsideration of its April 
1998 decision in June 1998.

2.  The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (CAVC).

3.  The veteran died in July 1999, while his appeal to the 
CAVC was pending.

4.  By order dated in November 1999, the CAVC dismissed the 
veteran's appeal for lack of jurisdiction, and vacated the 
Board's April 1998 decision; in so doing, the CAVC found that 
the veteran's claim did not survive his death, and that his 
widow could not assume his role as the appellant; a motion 
for reconsideration and an alternative motion for a panel 
decision were denied by the CAVC in January 2000, and 
judgment was entered that same day.

5.  The veteran's widow appealed the CAVC's decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).

6.  By a decision entered in April 2001, the Federal Circuit 
affirmed the CAVC's November 1999 decision, holding that the 
CAVC had properly dismissed the veteran's appeal for lack of 
jurisdiction; the Federal Circuit entered judgment in April 
2001, and the CAVC entered its mandate in July 2001.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 for additional disability, to include a 
blood disorder, a myocardial infarction and hearing loss, as 
a result of medical treatment at a VA medical facility from 
1984 to 1989.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 
C.F.R. §§ 20.1104, 20.1302 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The CAVC has held that if a veteran appeals to the CAVC an 
adverse determination of the Board with regard to his 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code, then dies while the 
appeal is pending, the appropriate remedy is to vacate the 
Board's decision and dismiss the appeal before the CAVC.  
See, e.g., Landicho v. Brown, 7 Vet. App. 42, 54 (1994).  If 
the CAVC vacates the Board's decision in that situation, its 
action has the legal effect of nullifying the underlying 
adjudication by the agency of original jurisdiction (AOJ).  
See, e.g., 38 C.F.R. § 20.1104 (2000); Yoma v. Brown, 8 Vet. 
App. 298 (1995).  Accordingly, in such a situation, because 
there is no longer a viable underlying decision by the AOJ, 
the Board is without jurisdiction to take further action of 
the merits of the veteran's appeal.  See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 (2000); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).

In the present case, the record shows that the Board, by a 
decision entered in April 1998, denied the veteran's claim 
for compensation benefits under 38 U.S.C.A. § 1151 for 
additional disability, to include a blood disorder, a 
myocardial infarction and hearing loss, as a result of 
medical treatment at a VA medical facility from 1984 to 1989.  
The Board denied reconsideration of its April 1998 decision 
in June 1998, and he appealed to the CAVC.  Unfortunately, 
however, he died in July 1999, while his appeal to the CAVC 
was pending.

By order dated in November 1999, the CAVC dismissed the 
veteran's appeal for lack of jurisdiction, and vacated the 
Board's April 1998 decision.  In so doing, the CAVC found 
that the veteran's claim did not survive his death, and that 
his widow could not assume his role as the appellant.  A 
motion for reconsideration and an alternative motion for a 
panel decision were denied by the CAVC in January 2000, and 
judgment was entered that same day.

The veteran's widow then appealed to the Federal Circuit.  By 
a decision entered in April 2001, the Federal Circuit 
affirmed the CAVC's November 1999 decision, holding that the 
CAVC had properly dismissed the veteran's appeal for lack of 
jurisdiction.  The Federal Circuit entered judgment in April 
2001, and the CAVC entered its mandate in July 2001.

Under applicable law, outlined above, and in light of the 
actions by the CAVC and the Federal Circuit in this case, the 
Board finds that it does not have jurisdiction to take 
further action on the merits of the veteran's appeal.  
Inasmuch as the Board's April 1998 decision has been vacated, 
and the underlying decision by the RO nullified, there is no 
legal basis upon which the Board may proceed further.  The 
veteran's appeal is therefore dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of the veteran's appeal or any 
derivative claim brought by his survivor(s).


ORDER

The appeal is dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

